___________

                                    No. 95-2211
                                    ___________


Paul John Leisure,                      *
                                        *
              Appellant,                *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the
J. Ronnie Webb, Individually;           *   Eastern District of Missouri.
United States of America,               *
                                        *           [UNPUBLISHED]
              Appellees.                *

                                    ___________

                     Submitted:     June 6, 1996

                           Filed:   June 11, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Paul John Leisure appeals from the District Court's1 order granting
the United States summary judgment and dismissing sua sponte defendant J.
Ronnie Webb.      Having reviewed the record and the parties' briefs, we
conclude the judgment of the District Court was correct.      Accordingly, the
judgment is affirmed.      See 8th Cir. R. 47B.




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-